Citation Nr: 1140512	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  01-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO, in pertinent part, denied service connection for major depressive disorder (claimed as unsociability).  

In August 2002, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2003, the Veteran also testified at a hearing before the undersigned Veterans Law Judge sitting at the RO. Transcripts of both hearings are of record. 

In July 2004 and November 2006, the Board remanded the claim to the RO for additional development.  

In an August 2009 decision, the Board denied service connection for an acquired psychiatric disability, to include major depressive disorder.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In an April 2011 Memorandum Decision, the Court vacated the Board's August 2009 decision denying service connection for an acquired psychiatric disorder and remanded the matter to the Board for further proceedings consistent with its decision.  [Parenthetically, the Board notes that the Court affirmed the portion of the Board's decision that denied an extraschedular rating for a bilateral hearing loss disability.]

Moreover, the Board points out that the Veteran has been diagnosed with various psychiatric disorders, to include major depression, dysthymia, anxiety disorder, and a personality disorder.  Hence, the claim has been recharacterized more broadly, to encompass any acquired psychiatric disorder, as well as separate consideration for a personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action on this matter is warranted.

In the Memorandum Decision, the Court noted that the Board relied on an inadequate medical examination.  Specifically, the Court pointed out that the January 2007 VA examiner determined that the Veteran had a personality disorder that emerged early in life and a history of depression.  The examiner opined that the Veteran's psychiatric disorders were "much less likely than not ... caused by events during his tour in the Marine Corps."  The examiner also noted that the Veteran's psychiatric disorders were of "lifelong type" with origins prior to military enlistment, but did not provide an opinion as to whether any acquired psychiatric disorder was aggravated by service.  Therefore, a remand is necessary for a VA examiner to address this question as well as to provide additional clarification as to the Veteran's various diagnoses.

The Court also pointed out that the Board failed to provide an adequate statement of reasons or bases for its decision that the presumption of soundness did not apply to this case.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96   (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153 ).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  

However, the presumption of soundness does not apply when the disability at issue is not due to a disease or injury.  See 38 C.F.R. § 3.303(c); Terry v. Principi, 340 F.3d. 1378, 1385-1386 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303(c); 4.9, 4.127 (2011).

In this case, the July 1979 enlistment report of medical examination reflects that the Veteran's psychiatric evaluation was normal.  There are no records of any complaints, treatment, or diagnoses related to a psychiatric disorder during service.  The July 1983 discharge report of medical examination indicates the Veteran's psychiatric evaluation was normal and the report of medical history indicates the Veteran denied depression or excessive worry and nervous trouble of any sort.  

The Veteran filed a claim for service connection for unsociability in July 2001.  There is no documented treatment for a psychiatric disorder prior to his claim for compensation benefits.  A January 2002 VA examiner diagnosed the Veteran with major depressive disorder and noted that the Veteran had significant stressors in service where he was ridiculed and made fun of.   Dr. O'Leary, a private psychologist, diagnosed the Veteran with major depression, recurrent; dysthymia, childhood onset; anxiety disorder, not otherwise specified (NOS); and a learning disorder NOS.  It was also noted that the Veteran had paranoid and possibly borderline personality traits and that posttraumatic stress should be ruled out.  Dr. O'Leary also noted that the Veteran reported being a nervous and anxious child and that the Veteran believed he had emotional problems as a youth.  

The January 2007 VA examiner diagnosed the Veteran with a history of major depressive disorder, not attributable to military service, now in remission; a personality disorder NOS specified, mixed type, moderately severe; and a learning disorder, NOS.  As noted above, the examiner opined that the Veteran's psychiatric disorders were of a "lifelong type with origins prior to military enlistment" and that it was "much less likely than not that [the Veteran's] psychiatric difficulties, depression or otherwise, were caused by events during his tour in the Marine Corps."

In this case, Dr. O'Leary and the VA examiner have both indicated that the Veteran had psychiatric symptoms that existed prior to service; however, it is unclear whether these symptoms were manifestations of a personality disorder, an acquired psychiatric disorder, or a combination thereof.  If the Veteran had an acquired psychiatric disorder that preexisted service, a determination must be made as to whether there is clear and unmistakable evidence that the disorder was not aggravated by service.  To the extent that the Veteran has a personality disorder that preexisted service, as noted above, personality disorders are not diseases or injuries within the meaning of the law

Hence, the RO should arrange for further claims file review by the psychiatrist that conducted the January 2007 VA examination to obtain a supplemental opinion.  The RO should arrange for the Veteran to undergo further examination only if the January 2007 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.  

Prior to obtaining a supplemental opinion, the RO should also obtain and associate with the claims file a copy of the Veteran's service personnel file.  In this regard, the Board points out that the Veteran asserts that his depression stems from being kicked out of the Marine Corps because he could not get along with others and that he was prevented from reenlisting.  He asserts that he has been unable to maintain steady employment since then.  Based on these assertions, the Veteran's service personnel records may be pertinent to the claim.  

In addition, the evidence reflects that the Veteran receives ongoing treatment at the American Lake VA Medical Center (VAMC) and the Bremerton Community Based Outpatient Clinic (CBOC).  The claims file includes VA outpatient treatment records dated from through June 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain and associate with the claims file any records of psychiatric or mental health treatment for the Veteran at a VA facility since June 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's service personnel records.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO/AMC should also obtain from the American Lake VAMC, the Bremerton CBOC, or any other VA facility, all records of evaluation and/or treatment for the Veteran's psychiatric disorder since June 2005.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should obtain a supplemental opinion from the examiner who conducted the January 2007 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner should be asked to review and discuss all records of acquired psychiatric disorders and personality disorders.  The Board points out that for the purposes of VA compensation, personality disorders are not diseases or injuries and, thereafter, not considered acquired psychiatric disorders.  

As regard any acquired psychiatric disorders, the reviewer/examiner is asked to provide a medical opinion as to the following:

a)  Did the Veteran have an acquired psychiatric disorder that preexisted service, and, if so, what was the diagnosis? 

b)  If so, is there clear and unmistakable evidence (obvious and manifest) that the acquired psychiatric disorder was not aggravated by service?  

c)  If the acquired psychiatric disorder did not preexist service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent that the acquired psychiatric disorder is related to the Veteran's service. 

Furthermore, in order to thoroughly address all symptoms and diagnoses, the reviewer/examiner is asked to provide a medical opinion as to the following:

d)  Did the Veteran have a personality disorder prior to service?

e)  If so, is it possible for the Veteran to have had a personality disorder that predates service and an acquired psychiatric disorder that postdates service?

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


